[Cite as Disciplinary Counsel v. Young, 126 Ohio St.3d 1223, 2010-Ohio-3846.]




                         DISCIPLINARY COUNSEL v. YOUNG.
                       [Cite as Disciplinary Counsel v. Young,
                       126 Ohio St.3d 1223, 2010-Ohio-3846.]
      (Nos. 2003-1865 and 2006-1261 — Submitted July 6, 2010 — Decided
                                     July 20, 2010.)
     ON MOTION FOR RECONSIDERATION and PETITION FOR REINSTATEMENT.
                                 __________________
         {¶ 1} This cause came on for further consideration upon the filing on
September 3, 2009, of a petition for reinstatement by respondent, James Cornell
Young.     In accordance with Gov.Bar R. V(10)(F), respondent’s petition for
reinstatement was referred to the Board of Commissioners on Grievances and
Discipline. The board filed its final report in this court on February 19, 2010,
recommending that respondent’s petition for reinstatement be denied. On May
24, 2010, this court denied respondent’s petition for reinstatement. Respondent
filed a motion for reconsideration on June 3, 2010. Upon consideration thereof,
         {¶ 2} It is ordered by this court that the motion for reconsideration is
hereby granted and that respondent, James Cornell Young, Attorney Registration
No. 0034227, last known address in Shaker Heights, Ohio, is reinstated to the
practice of law in Ohio.
         {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $657.96, less the deposit of $500.00, for a
total balance due of $157.96 payable by respondent by certified check or money
order on or before ninety days from the date of this order. If costs are not paid on
or before 90 days from the date of this order, interest at the rate of 10% per annum
will accrue until costs are paid in full. It is further ordered that if costs are not
paid in full on or before 90 days from the date of this order, respondent may be
                               SUPREME COURT OF OHIO




found in contempt and suspended until all costs and accrued interest are paid in
full.
          {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients’ Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients’ Security Fund within 90 days of the notice of such award.
          {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Rules 44
through 47 of the Rules of Superintendence for the Courts of Ohio, which govern
access to court records.
          {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
          {¶ 7} For earlier cases, see Disciplinary Counsel v. Young, 102 Ohio
St.3d 113, 2004-Ohio-1809, 807 N.E.2d 317, and 113 Ohio St.3d 36, 2007-Ohio-
975, 862 N.E.2d 504.
          BROWN, C.J., and LUNDBERG STRATTON, LANZINGER, and CUPP, JJ.,
concur.
          PFEIFER, O’CONNOR, and O’DONNELL, JJ., dissent.
                              ______________________




                                           2